DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process without significantly more. The claim(s) recite(s) identifying a fault that occurred during a flight of the aircraft; identifying a first set of parameters associated with the aircraft based on the identification of the fault; automatically determining values of the first set of parameters to obtain a first set of measured values; determining whether the first set of measured values are within acceptable ranges; and identifying a source of the fault based on the determination of whether the first set of measured values are within the acceptable ranges. This judicial exception is not integrated into a practical application because the method steps can be completed merely by human mental acts. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no machine elements or control of a machine element is recited as a limitation in the claims.
Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process without significantly more. The claim(s) recite(s) one or more processors; one or more memory modules; and machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the electronic control unit to: identify a fault that occurred during a flight of the aircraft; identify a first set of parameters associated with the aircraft based on the identification of the fault; automatically determine values of the first set of parameters to obtain a first set of measured values; determine whether the first set of measured values are within acceptable ranges; and determine one or more maintenance procedures to be performed based on the first set of measured values and the determination of whether the first set of measured values are within the acceptable ranges. This judicial exception is not integrated into a practical application because the method steps determine which maintenance procedures to be performed, but do not implement an action step. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no action step is taken after the determination step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bombardier Inc. WO 2015/198216. 
Regarding claim 1, Bombardier Inc. discloses a method of performing fault isolation for an aircraft comprising: identifying a fault that occurred during a flight of the aircraft; identifying a first set of parameters associated with the aircraft based on the identification of the fault; automatically determining values of the first set of parameters to obtain a first set of measured values; determining whether the first set of measured values are within acceptable ranges; and identifying a source of the fault based on the determination of whether the first set of measured values are within the acceptable ranges. See FIG. 1-11, Claim 2, and paragraphs [0064]-[0094].

Regarding claim 2, Bombardier Inc. discloses wherein the first set of measured values comprise current values of the first set of parameters. See FIG. 1-11, Claim 2, and paragraphs [0064]-[0094].

Regarding claim 3, Bombardier Inc. discloses wherein the first set of measured values comprise values of the first set of parameters measured at a time that the fault occurred. See FIG. 1-11, Claim 2, and paragraphs [0064]-[0094].

Regarding claim 4, Bombardier Inc. discloses wherein the acceptable ranges for the first set of measured values are based on a maintenance manual associated with the aircraft. See FIG. 1-11, Claim 2, and paragraphs [0064]-[0094].

Regarding claim 5, Bombardier Inc. discloses wherein the source of the fault comprises a component of the aircraft. See FIG. 1-11, Claim 2, and paragraphs [0064]-[0094].

Claim(s) 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holzer US 8, 560,160.
	Regarding claim 6, Holzer discloses a method of performing fault isolation for an aircraft comprising: identifying a fault that occurred during a flight of the aircraft; identifying a first set of parameters associated with the aircraft based on the identification of the fault; automatically determining values of the first set of parameters to obtain a first set of measured values; determining whether the first set of measured values are within acceptable ranges; and identifying a source of the fault based on the determination of whether the first set of measured values are within the acceptable ranges, and determining one or more maintenance procedures to be performed to confirm the source of the fault based on the determination of whether the first set of measured values are within the acceptable ranges. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Regarding claim 7, Holzer discloses a method of performing maintenance on an aircraft comprising: identifying a fault that occurred during a flight of the aircraft; identifying a first set of parameters associated with the aircraft based on the identification of the fault; automatically determining values of the first set of parameters to obtain a first set of measured values; determining whether the first set of measured values are within acceptable ranges; and determining one or more maintenance procedures to be performed based on the first set of measured values and the determination of whether the first set of measured values are within the acceptable ranges. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Regarding claim 8, Holzer discloses wherein the first set of measured values comprise current values of the first set of parameters. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Regarding claim 9, Holzer discloses wherein the first set of measured values comprise values of the first set of parameters measured at a time that the fault occurred. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Regarding claim 10, Holzer discloses wherein the one or more maintenance procedures comprise maintenance procedures from a checklist based on a maintenance manual associated with the aircraft. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Regarding claim 11, Holzer discloses receiving a subset of the one or more maintenance procedures from the checklist that do not need to be performed, wherein the subset is based on the first set of measured values and the determination of whether the first set of measured values are within the acceptable ranges. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Regarding claim 12, Holzer discloses wherein the subset of the one or more maintenance procedures is based on current values of the first set of measured values. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Regarding claim 13, Holzer discloses wherein the subset is based on values of the first set of parameters measured at a time that the fault occurred. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Regarding claim 14, Holzer discloses electronic control unit for an aircraft comprising: one or more processors; one or more memory modules; and machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the electronic control unit to: identify a fault that occurred during a flight of the aircraft; identify a first set of parameters associated with the aircraft based on the identification of the fault; automatically determine values of the first set of parameters to obtain a first set of measured values; determine whether the first set of measured values are within acceptable ranges; and determine one or more maintenance procedures to be performed based on the first set of measured values and the determination of whether the first set of measured values are within the acceptable ranges. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Regarding claim 15, Holzer discloses wherein the first set of measured values comprise current values of the first set of parameters. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Regarding claim 16, Holzer discloses wherein the first set of measured values comprise values of the first set of parameters measured at a time that the fault occurred. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Regarding claim 17, Holzer discloses wherein the one or more maintenance procedures comprise maintenance procedures from a checklist based on a maintenance manual associated with the aircraft. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Regarding claim 18, Holzer discloses wherein the machine readable instructions, when executed, cause the electronic control unit to: receive a subset of the one or more maintenance procedures from the checklist that do not need to be performed, wherein the subset is based on the first set of measured values and the determination of whether the first set of measured values are within the acceptable ranges. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Regarding claim 19, Holzer discloses wherein the subset of the one or more maintenance procedures is based on current values of the first set of measured values. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Regarding claim 20, Holzer discloses wherein the subset is based on values of the first set of parameters measured at a time that the fault occurred. See FIG. 1a-1d and 6 and col. 1, ll. 20-34 and col. 9, ll. 51 – col. 10, ll. 41.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747